In an action brought by plaintiffs to enforce a trust agreement allegedly made by their father, the individual defendant, with respect to stock of the corporate defendant, one Jacob R. Melson appeals from an order denying his motion to permit him to intervene as a party defendant in the action. Order affirmed, with $10 costs and disbursements. On the record submitted appellant has not established that he is a person who may be bound by a judgment in the action, representation of whose interest by existing parties is or may be inadequate, or that he is so situated as to be adversely affected by a distribution or other disposition of property subject to the control of or disposition by the court or an officer thereof. (Civ. Prae. Act, § 193-b.) Nolan P. J., Carswell, Johnston, Sneed and Wenzel, JJ., concur.